DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia and Hong Kong on 3/17/2016. It is noted, however, that applicant has not filed a certified copy of the AU2016901011 and HK16103156.6 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference characters "10" and "20" have both been used to designate the motorized induction device; reference characters “80” and “180” and “280” have both been used to designate vessel; reference characters “11” and “21” have both been used to designate the base member;
reference character “10” has been used to designate both the motorized induction device and the housing.
The drawings are objected to because there is more than one figure that is labeled as figure 1.  Only one figure can be labeled as figure 1.   Additionally there are other figures that have the same labeled number figure.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites that the first induction coil is located on the base; however, both the specification and the figures describe the first induction coil being located in the base.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the limitation, “an adapter assembly adapted to the non-magnetic rotational spindle…” in line 11 of the claim.  It is unclear how the adapter assembly is adapted to the spindle or what structural relationship the adapter has to the spindle to be adapted to it.  As such the claim is 
Regarding claim 4, it is unclear how the side member is claimed in relation to a side of the vessel when the vessel is not a positive structural limitation but rather a functional intended use of the vessel as part of the preamble.  In other words, the vessel is part of the preamble and therefore is not claimed as a structural limitation and therefore other structural limitations cannot be claimed in relation to a non-positive structural limitation. 
Claim 5 recites the limitation, “in combination with a vessel” in lines 2-3.  It is unclear whether “a vessel” of claim 5 is the same or different as the “a vessel” as recited in claim 1, line 2.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 6-10 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capp (U.S. Patent No. 6,805,312).
Regarding claim 1, Capp discloses a motorized induction device (abstract; figures 1-6) comprising:
a base member (figures 1-6, reference #24; figures 4 and 5, reference #40);
a non-magnetic rotational spindle located in the base member (reference #132);
a driving member rotationally coupled to and driving the non-magnetic rotational spindle (reference #140);
a first induction coil located on the base member and extending around the non-magnetic rotational spindle, wherein the base member heats the vessel by magnetic induction (reference #56 and 58; column 5, lines 1-3; column 5, lines 29-35); and
an adapter assembly (reference #44 and 82). 
Regarding claim 5, Capp discloses the motorized induction device of claim 1 in combination with a vessel (reference #28) having a first ferromagnetic metal heating portion (column 3, lines 34-62) and a rotational shaft (reference #95 and 114).
Regarding claim 6, Capp discloses wherein the adapter assembly engages the rotational shaft of the vessel (see figures 2, 4, 6 and 7, reference #82, 84, 114 and 128; column 5, lines 19-24).
Regarding claim 7, Capp discloses wherein the vessel further has a second ferromagnetic metal heating portion orthogonal to the first ferromagnetic metal heating portion (column 3, lines 34-62 (surfaces of pot has ferromagnetic metal which includes bottom first portion and side portion (see bottom and sides of reference #28))).
Regarding claim 8, Capp discloses wherein the vessel includes a blade assembly (reference #29, 90, 92 and 94).
Regarding claim 9, Capp discloses wherein the vessel is selected from the group consisting of a blender vessel, a dough mixer vessel, a single cup, a chopper vessel and a stirrer vessel (figure 1, reference #20 and 29).
Regarding claim 10, Capp discloses wherein the vessel does not having any electrical components (figure 2, reference #28).
Claim(s) 1-7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takikawa et al. (U.S. Patent No. 5,512,733).
Regarding claim 1, Takikawa et al. discloses a motorized induction device (column 1, lines 12-14) comprising:
a base member (reference #1, 2, 20 and 25);
a non-magnetic rotational spindle located in the base member (reference #24);
a driving member rotationally coupled to and driving the non-magnetic rotational spindle (reference #21);
a first induction coil located on the base member and extending around the non-magnetic rotational spindle, wherein the base member heats the vessel by magnetic induction (reference #6); and
an adapter assembly (inside opening formed by reference #2). 
Regarding claim 2, Takikawa et al. discloses a side member extending orthogonal to the base member (sides of reference #2); and a second induction coil located on the side member (figures 1-2, reference #6; figure 4, reference #221; figure 8, reference #33; figure 16, reference #306; figure 26, reference #406) connected in series with the first induction coil (figures 1 and 2, reference #6; figure 4, reference #220; figure 8, reference #34; figure 26, reference #406) and capable of producing a second magnetic field having a second field direction orthogonal to the first field direction of the first induction coil magnetic field (figures 13-15, reference #306, 360 and 361).
Regarding claim 3, Takikawa et al. discloses wherein the driving unit is spaced apart from the non-magnetic spindle by at least 25 mm (see figure 1, reference #21 spaced apart from reference #24).
Regarding claim 4, Takikawa et al. discloses wherein the side member is adjacent to a side of the vessel supported by the base member (see figures 1 and 2, side of reference #2 adjacent reference #7).
Regarding claim 5, Takikawa et al. discloses the motorized induction device of claim 1 in combination with a vessel (reference #28) having a first ferromagnetic metal heating portion (column 12, lines 54-56) and a rotational shaft (figure 5, reference #18; figure 11, reference #220).
Regarding claim 6, Takikawa et al. discloses wherein the adapter assembly engages the rotational shaft of the vessel (figure 2, reference #2 and 18; figure 11, reference #2 and 220).
Regarding claim 7, Takikawa et al. discloses wherein the vessel further has a second ferromagnetic metal heating portion orthogonal to the first ferromagnetic metal heating portion (column 12, lines 54-56 (surfaces of pot has ferromagnetic metal which includes bottom first portion and side portion (see bottom and sides of reference #7))).
Regarding claim 9, Takikawa et al. discloses wherein the vessel is selected from the group consisting of a blender vessel, a dough mixer vessel, a single cup, a chopper vessel and a stirrer vessel (figure 1, reference #7).
Regarding claim 10, Takikawa et al. discloses wherein the vessel does not having any electrical components (figure 1, reference #7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capp in view of Takikawa et al.
Regarding claim 2, Capp discloses all the limitations as set forth above.  The reference further discloses a side member extending orthogonal to a side of the base member (sides of reference #44).  However, the reference only discloses on induction coil.
Takikawa et al. teaches another food preparation device (title; column 1, lines 12-14).  The reference teaches a second induction coil located on the side member (figures 1-2, reference #6; figure 4, reference #221; figure 8, reference #33; figure 16, reference #306; figure 26, reference #406) connected in series with the first induction coil (figures 1 and 2, reference #6; figure 4, reference #220; figure 8, reference #34; figure 26, reference #406) and capable of producing a second magnetic field having a second field direction orthogonal to the first field direction of the first induction coil magnetic field (figures 13-15, reference #306, 360 and 361).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the second induction coil of Takikawa et al. in the side member of Capp.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach food preparation devices with heating mechanisms.  One of ordinary skill in the art would be motivated to provide the second induction coil in the side of the base because it permits heating the side of the pot as well as the bottom of the pot for increasing the types of meals to be prepared and improving the operational case by ensuring the food in the container is cooked on all sides (Takikawa et al. column 7, lines 41-56) and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 3, Capp in view of Takikawa et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the driving member is spaced apart from the non-magnetic spindle by at least 25 mm (see figure 5, reference #132 and 140).
Regarding claim 4, Capp in view of Takikawa et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the side member is adjacent to a side of the vessel supported by the base member (see figure 1, reference #32 and 44).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774